Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 6-8, 12, and 13; claims 14 and 16-29; claims 9-11; and claims 21-24 are allowed.
The reason for allowing claims 9-11 and claims 21-24 is the same as that stated in items 3-5 of the Final Office Action dated 31 August 2021.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1.  As amended, claim 1 is patentably distinct from the references cited in the Non-Final Office Action of 22 February 2022, for neither Minamidate nor the combination of Pakula and Lim can render obvious the limitation added to currently pending claim 1.  Furthermore, while JP 2019/029845 A shows direct abutment, the abutting surfaces are not perpendicular to the claimed vertical surface.
Claim 14 is allowable at least because it recites all limitations of claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These reference are generally directed to coatings on glass, in particular those applied to minor surfaces of glass.

Concluding Remarks 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z. Jim Yang/Primary Examiner, Art Unit 1781